Exhibit 10.40

MANUFACTURING AND SUPPLY AGREEMENT – AMENDMENT No. 2

THIS AGREEMENT is made the 25th day of October 2013

BETWEEN:

 

(1)

HORIZON PHARMA AG a company incorporated in accordance with the laws of
Switzerland with its registered office at Kägenstrasse 17, CH-4153 Reinach,
Switzerland (“Horizon”); and

 

(2)

MUNDIPHARMA MEDICAL COMPANY a partnership organised in accordance with the laws
of Bermuda with Registered No. EC – 16260 and with its registered office at
Canon’s Court, 22 Victoria Street, Hamilton, HM 12 Bermuda (“Mundipharma”).

RECITALS

 

(A)

The Principal and Distributor concluded a Manufacturing and Supply Agreement
(“MSA”) on November 4, 2010 to have Horizon procure the manufacture of the
Products and supply the same and have designated Mundipharma to purchase the
Products from Horizon for distribution in accordance with the Exclusive
Distribution Agreement (“EDA”) between Horizon and MICL concluded on November 4,
2010 and amended on March 5, 2012.

 

(B)

The Principal and Distributor wish to amend the MSA to include additional
territories.

 

1



--------------------------------------------------------------------------------

NOW IT IS HEREBY AGREED as follows:

 

1.

DEFINITIONS AND INTERPRETATION

 

1.1

As used in this Agreement, capitalized words and expressions shall have the
meanings defined in the MSA, provided that the following words and phrases shall
have the following meanings: In this Agreement, the following terms shall have
the following meanings:

 

“AMENDMENT”

  

means this Agreement between the Parties as set out and described herein.

 

1.2

Any reference in this AMENDMENT to “writing” or cognate expressions includes a
reference to facsimile transmission.

 

1.3

The headings in this AMENDMENT are for convenience only and shall not affect its
interpretation.

 

1.4

References to “persons” includes individuals, bodies corporate (wherever
incorporated), unincorporated associations and partnerships.

 

1.5

Any reference to an enactment or statutory provision is a reference to it as it
may have been, or may from time to time be amended, modified, consolidated or
re-enacted.

 

2.

AMENDMENTS TO THE MSA

 

2.1

Schedule 1 of the MSA is amended to add the following additional countries:

“Algeria, Angola, Bahrain, Benin, Botswana, Burkina Faso, Burundi, Cameroon,
Central African Republic, Congo, Cote D’Ivoire, Democratic Republic of the
Congo, Djibouti, Egypt, Equitorial Guinia, Eritria, Ethiopia, Gabon, Ghana,
Guinia, Iran, Iraq, Jordan, Kenya, Kuwait, Lebanon, Lesotho, Libya, Madagascar,
Malawi, Mali, Mauritius, Morocco, Mozambique, Namibia, Nigeria, Oman, Qatar,
Rwanda, Saudi Arabia, Senegal, Seychelles, Sierra Leone, Somalia, , South Sudan,
Sudan, Swaziland, Tanzania, Togo, Tunisia, U.A.E, Uganda, Yemen, Zambia,
Zimbabwe”

 

2



--------------------------------------------------------------------------------

In WITNESS WHEREOF the PARTIES hereto have caused this AMENDMENT to be executed
in duplicate by their duly authorized officers as of the Commencement Date.

 

HORIZON PHARMA AG       MUNDIPHARMA MEDICAL COMPANY       By:   /s/ Robert W.
Metz     By:   /s/ Douglas Docherty     Name:   Robert W. Metz     Name:  
Douglas Docherty     Title:   SVP Business Ops     Title:   General Manager    
                      HORIZON PHARMA AG                 By:   /s/ Timothy P.
Walbert           Name:   Timothy P. Walbert           Title:   Chairman,
President and CEO                                

S:/6798